NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

BRUCE UNGERLEIDER,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2125
                                             )
TOWN SHORES OF GULFPORT #218,                )
INC., a condominium; RON KIDDER;             )
MARTHA MINTON; and JOHN DOES                 )
I-X,                                         )
                                             )
             Appellees.                      )
                                             )

Opinion filed November 9, 2018.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Bruce Ungerleider, pro se.

David C. Borucke of Cole, Scott & Kissane,
P.A., Tampa, for Appellees.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and NORTHCUTT and ROTHSTEIN-YOUAKIM, JJ., Concur.